Case 4:21-cv-00595-O Document 17 Filed 06/02/21             Page 1 of 3 PageID 668


             UNITED STATES DISTRICT COURT
          FOR THE NORTHERN DISTRICT OF TEXAS
                 FORT WORTH DIVISION


 Sid Miller, et al.,

                       Plaintiffs,

 v.                                             Case No. 4:21-cv-00595-O

 Tom Vilsack, in his official capacity as
 Secretary of Agriculture,

                       Defendant.


              MOTION FOR PRELIMINARY INJUNCTION
      The plaintiffs respectfully move for a preliminary injunction to prevent the De-
partment of Agriculture from discriminating on account of race or ethnicity in admin-
istering section 1005 of the American Rescue Plan Act. The accompanying brief pro-
vides our arguments and authorities.

                                            Respectfully submitted.

                                             /s/ Jonathan F. Mitchell
 Gene P. Hamilton                           Jonathan F. Mitchell
 Virginia Bar No. 80434                     Texas Bar No. 24075463
 Vice-President and General Counsel         Mitchell Law PLLC
 America First Legal Foundation             111 Congress Avenue, Suite 400
 300 Independence Avenue SE                 Austin, Texas 78701
 Washington, DC 20003                       (512) 686-3940 (phone)
 (202) 964-3721                             (512) 686-3941 (fax)
 gene.hamilton@aflegal.org                  jonathan@mitchell.law

 H. Dustin Fillmore III
 Texas Bar No. 06996010
 Charles W. Fillmore
 Texas Bar No. 00785861
 The Fillmore Law Firm, LLP
 201 Main Street, Suite 801
 Fort Worth, Texas 76102
 (817) 332-2351 (phone)


plaintiffs’ motion for preliminary injunction                               Page 1 of 3
Case 4:21-cv-00595-O Document 17 Filed 06/02/21        Page 2 of 3 PageID 669


 (817) 870-1859 (fax)
 dusty@fillmorefirm.com
 chad@fillmorefirm.com
                                        Counsel for Plaintiffs and
 Dated: June 2, 2021                    the Proposed Classes




plaintiffs’ motion for preliminary injunction                        Page 2 of 3
Case 4:21-cv-00595-O Document 17 Filed 06/02/21          Page 3 of 3 PageID 670


                   CERTIFICATE OF CONFERENCE
    I certify that on June 2, 2021, I conferred with Emily Sue Newton, counsel for
the defendants, and she informed me that the defendants oppose this motion.



                                           /s/ Jonathan F. Mitchell
                                          Jonathan F. Mitchell
                                          Counsel for Plaintiffs and
                                          the Proposed Classes



                         CERTIFICATE OF SERVICE
    I certify that on June 2, 2021, I served this document through CM/ECF upon:

Emily Sue Newton
Senior Trial Counsel
United States Department of Justice
Civil Division, Federal Programs Branch
1100 L Street, NW
Washington, D.C. 20005
(202) 305-8356 (phone)
(202) 616-8460 (fax)
emily.s.newton@usdoj.gov

Counsel for Defendants

                                           /s/ Jonathan F. Mitchell
                                          Jonathan F. Mitchell
                                          Counsel for Plaintiffs and
                                          the Proposed Classes




plaintiffs’ motion for preliminary injunction                           Page 3 of 3
